Citation Nr: 1811015	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for joint pain.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for fatigue.

6.  Entitlement to service connection for hypertension, to include as secondary to a back disorder, a right knee disorder, a sinus disorder, and/or an anxiety disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for insomnia, to include as due to PTSD, an upper respiratory infection, a sinus disorder, and/or an anxiety disorder.


9.  Entitlement to service connection for headaches, to include as due to a sinus disorder, hypertension, and/or an anxiety disorder.

10.  Entitlement to service connection for an upper respiratory disorder.

11.  Entitlement to service connection for a stomach disorder, to include as secondary to a sinus disorder.

12.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD and/or an upper respiratory infection disorder or a sinus disorder.

13.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from October 1992 to January 1995.  He also had additional service in the Texas Air National Guard and the United States Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, September 2010, December 2011, and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran and his representative have submitted medical records regarding prostate cancer in December 2017.  To extent this submission was an attempt to file a claim, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
In the decision below, the Board has denied the claim for service for a back disorder.  The remaining issues are addressed in the REMAND portion and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been shown to have a current back disorder that manifested in service or within one year thereafter or that is otherwise related to his military service.


CONCLUSION OF LAW

A back disorder was not incurred in active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veteran has stated that the July 2010 VA examination for his back disorder was inadequate.  He stated that the examination was short due to a power outage and reported that the VA examiner did all of the work during the evaluation - twisting and manipulating him.  The July 2010 VA examination will be addressed in further detail below; however, the Board notes that a subsequent medical opinion was obtained in August 2017 VA in connection with his claim, which addressed the relevant evidence of record and provided an opinion supported by rationale.  As such, the Board may proceed with its decision.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a back disorder.

The Veteran's July 1992 enlistment examination did not note any back disorder.  He was later treated for a muscle spasm of the back in January 1994 and for back pain in March 1994 and April 1994.  In April 1994, the Veteran was diagnosed with chronic back pain and was treated for the same problem in May 1994, July 1994, and August 1994.  However, the remainder of the records are negative for any documentation of a back disorder, and x-rays were subsequently obtained in April 1996, which were normal.  An April 1997 examination also found his spine to be normal.

The Veteran later reported increased back pain at an appointment with a private medical facility in May 2004.  He was diagnosed with a lumbar strain in May 2005 after injuring his back while playing basketball.  During an appointment in March 2009, the Veteran also reported that he had tweaked his back while playing basketball, and his provider noted that the Veteran had experienced a similar episode several years earlier.

VA medical records show treatment and/or reports of back pain beginning in June 2010.

Based on the foregoing, the Board finds that the Veteran's back disorder did not manifest in service or within one year thereafter. 

Although the Veteran was documented as having an injury and symptoms in service, the Board notes that there is no evidence that he had arthritis at separation or within one year thereafter.  Arthritis must be objectively confirmed by x-ray. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  There is no evidence that shows that the Veteran had arthritis within the first year after his separation from service or even when his spine was x-rayed in 1996 and July 2010.  Thus, the Veteran is not entitled to service connection for arthritis of the spine, either as a chronic disease incurred during service or within one year of service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a); Walker, 708 F.3d 1335 -7. 

The Board does acknowledge the Veteran's statements that he has had back problems since service.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, although the Veteran is competent to report symptoms since service, the Board finds that such statements are not credible.  His allegations are inconsistent with the contemporaneous record.  As discussed above, April 1996 x-rays were normal, and an April 1997 examination found his spine to be normal.  Thus, there was actually affirmative evidence showing that he did not have a back disorder since his separation from service.

Moreover, the Veteran's post-service statements are also inconsistent with his allegation of continuity of symptomatology.  For example, in a March 1998 private medical record, the Veteran denied having a medical history of arthritis and a chronic back disorder.  A May 2006 private medical record also shows that he reported having back pain since tweaking his back while playing basketball the prior night.  A March 2009 private medical record indicated that he had tweaked his back again playing basketball, which was similar to an episode a few years earlier.  In a June 2014 VA treatment record, it was further noted that his back pain had been present for 10 years, and in June 2015, he reported experiencing back pain for 15 years, which would place the onset after his military service.

For these reasons, the Board finds the reported history of continuity of symptomatology since service to be not reliable or credible.

In addition to the lack of evidence showing that a low back disorder manifested during active service or within close proximity thereto, the weight of the evidence of record does not link any current low back disorder to the Veteran's military service.

The July 2010 VA examiner diagnosed the Veteran with a chronic lumbar strain and opined that the Veteran's in-service back injury was remote and did not have any sequela that would suggest permanent damage.  In support of that opinion, the examiner noted the presence of normal radiographic and physical findings during the examination.

A VA medical opinion was also obtained in August 2017.  After a review of the medical records, the VA examiner opined that the Veteran's correct current lumbar diagnosis, per his June 2015 x-rays, was minimal early degenerative disc disease.  He opined that the degenerative disc disease of the lumbar spine was less likely than not related to service, but was instead more likely caused by the natural aging process.  In support of the opinion, the examiner found that there was no nexus or pathophysiologic relationship between the Veteran's chronic back pain during service and the current diagnosis of degenerative disc disease.  He noted that pain is a nonspecific symptom, which was not pathognomonic for degenerative disc disease.  The examiner also found no objective medical evidence of record to indicate that the Veteran's in-service back pain was ongoing.  He further noted that there had been no degenerative disc disease found on examination in June 2010 or upon x-ray in July 2010.

There is no medical opinion otherwise relating the Veteran's current back disorder to his military service.  The notations in the Veteran's VA medical records, which stated that the Veteran had experienced back pain since service, were provided by the Veteran himself and were not the opinion of a medical provider.  

The Board does acknowledge that the Veteran has submitted summaries of medical studies with regard to soft tissue injuries in support of his back disorder claim.  "Competent medical evidence" may mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. See 38 C.F.R. § 3.159(a)(1).  However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus. Sacks v. West, 11 Vet. App. 314, 317 (1998).  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion. Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the summaries of medical studies are general in nature, and no medical professional has related the information contained therein to the Veteran.  

The Board also acknowledges the statements of the Veteran and his spouse that his current back disorder is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current back disorder, falls outside the realm of common knowledge of a lay person, particular in light of the delayed onset and intervening injuries.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Moreover, even assuming the lay assertions regarding etiology are competent, the Board nevertheless finds the August 2017 VA examiner's opinion is more probative, as it is based on a review of the record, as well as the examiner's own medical knowledge, training, and expertise.  The examiner also provided adequate rationale in support of his opinion.

The Board further notes that, in May 2014, a lay statement was submitted by a co-worker of the Veteran, A.W., (initials used to protect privacy), in support of the Veteran's claims.  She indicated that the Veteran experienced back pain while at work, but she did not provide any statements as to the onset and etiology of the back disorder.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.


ORDER

Service connection for a back disorder is denied.



REMAND

The Board finds that a remand is required in this case for further development.  First, while the Veteran was afforded a VA examination in connection with his stomach, headache, and right knee disorder claims in May 2010 and July 2010, the VA examiners did not address the Veteran's in-service symptoms in their opinions.  As such, additional VA examinations and medical opinions are required.

In addition, the Veteran was afforded a VA examination for his sinus disorder in May 2010.  During that examination, the Veteran was diagnosed with allergic rhinitis; chronic sinusitis was not found.  Thus, a negative etiology opinion was provided.  However, the Veteran has been diagnosed with sinusitis at various times throughout the appeal period.  As such, another VA examination and medical opinion are needed to consider such diagnoses.  

The Board also finds that a remand is required for the Veteran's claims for joint pain, chronic fatigue, hypertension, insomnia, PTSD, an acquired psychiatric disorder, headaches, upper respiratory infection, stomach disorder, sleep apnea, and erectile dysfunction, in order to obtain a VA examination and medical opinion.  Review of the evidence shows that the Veteran has offered testimony and lay statements alleging that he now suffers from these conditions as a result of his service, which he states included an anthrax vaccination and exposure to jet fuel, sewage, mold, and asbestos.  However, there is no medical opinion addressing that theory of entitlement.

The Veteran has also indicated that some of his disorders are secondary to other claimed disorders.  Therefore, the Board finds that the Veteran's hypertension, insomnia, acquired psychiatric disorder, headache, sleep apnea, stomach disorder, and erectile dysfunction claims are inextricably intertwined with the Veteran's claims for a right knee disorder, a sinus disorder, anxiety, and hypertension being remanded.  For this reason, those disabilities must be resolved prior to resolution of the claim for hypertension, insomnia, acquired psychiatric disorder, headache, sleep apnea, stomach disorder, and erectile dysfunction.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board further notes that the Veteran submitted additional statements during the course of his appeal noting that he was seeking service connection for a sinus disorder, an upper respiratory infection disorder, a stomach disorder, and sleep apnea on both a direct and secondary basis.  As such, the AOJ should develop his claims on both a direct and secondary basis, to include providing him proper notice and obtaining VA medical opinions to address these theories of entitlement.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee, sinus, joint pain, chronic fatigue, hypertension, insomnia, PTSD, headache, upper respiratory infection, stomach, sleep apnea, erectile dysfunction, and acquired psychiatric, disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection for a sinus disorder, an upper respiratory infection disorder, a stomach disorder, and sleep apnea. The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claims on both a direct and secondary basis.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current right knee disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should consider the January 1994 service treatment record showing an injury to the right knee in his or her opinion.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any sinus disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current sinus disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should specifically address the Veteran's testimony that his sinus disorder was caused by exposure to jet fuel, sewage, mold, asbestos, and/or a possible anthrax vaccine while in service.

The examiner should consider the May 2010 VA examination wherein the Veteran was diagnosed with allergic rhinitis and not sinusitis, as well as the Veteran's VA medical records showing several diagnoses of sinusitis throughout the appeal period.  If the Veteran is not found to have had a sinus disorder at any point during the appeal period, the examiner should explain whether he was misdiagnosed or whether the disorder resolved.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any joint pain disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current joint pain disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should specifically address the Veteran's testimony that his joint pain disorder was caused by an anthrax vaccine while in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any chronic fatigue disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current chronic fatigue disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should specifically address the Veteran's testimony that his chronic fatigue disorder was caused by an anthrax vaccine while in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has hypertension 
that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has hypertension that is caused by or aggravated by his right knee, sinus, PTSD and/or acquired psychiatric disorders.   

The examiner should specifically address the Veteran's testimony that his hypertension was caused by an anthrax vaccine while in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

8.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any insomnia and/or sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has current insomnia and/or sleep apnea that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has insomnia and/or sleep apnea that is caused by or aggravated by his PTSD, acquired psychiatric disorder, upper respiratory infection, sinus infection and/or any other disorder.   

The examiner should specifically address whether the Veteran's insomnia and/or sleep apnea was caused by possible injection of an anthrax vaccine while in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

9.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder and/or PTSD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current acquired psychiatric disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder and/or PTSD disorder that is caused by or aggravated by his right knee or any other claimed disorder.   

The examiner should specifically address the Veteran's testimony that his acquired psychiatric disorder and/or PTSD was caused by an anthrax vaccine while in service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should address whether there is any relationship between the current disorder and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

10.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any headache disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current headache disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a headache disorder that is caused by or aggravated by his hypertension or acquired psychiatric disorder.   

The examiner should specifically address the Veteran's testimony that his headache disorder was caused by a possible anthrax vaccine while in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

11.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any upper respiratory infection disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current upper respiratory disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has upper respiratory infection disorder that is caused by or aggravated by his sinus disorder.   

The examiner should specifically address the Veteran's testimony that his upper respiratory disorder was caused by exposure to jet fuel, sewage, mold, asbestos, and/or a possible anthrax vaccine while in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

12.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any stomach disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current stomach disorder that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a stomach disorder that is caused by or aggravated by his sinus disorder.   

The examiner should specifically address the Veteran's service treatment records that show claims of nausea or other related symptoms while in service.  

The examiner is also asked to address whether the Veteran's stomach disorder could have been by an anthrax vaccine while in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

13.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any erectile dysfunction that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has current erectile dysfunction that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should specifically address whether any erectile dysfunction could have been caused by an anthrax vaccine while in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

14.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

15.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


